Title: To George Washington from John Mercer, 16 June 1760
From: Mercer, John
To: Washington, George

 

Dear Sir
June 16. 1760

I promised myself the Satisfaction of seeing you this Court but on my return from Williamsburg by one of my Horses falling I was thrown out of the Chair & hurt both my Ancles so much as to prevent my Journey. I have therefore got my Son to come up once more for that money of Mr Clifton’s order’d to be paid me by the Decree & hope he will not come without it, not only as my Interest has been stopped, but as I have engaged my word to send it immediately to Mr Hodge, who ⟨besides⟩ charging me the Interest, comp⟨lains⟩ of his not ⟨illegible⟩ as I expected he would.
My son George ⟨illegible⟩ up with me ⟨illegible⟩ed a day or two longer ⟨illegible⟩ & therefore desired me to inform you that ⟨and every measure in his power⟩ without success to get your man Bishop.
I finished & carried down to the Speaker Colo. Custis’s Case to be sent to the West Indies, which gave him great Satisfaction. I have spent every ⟨leisure⟩ hour about it These Twenty months past & Rogers has done very little else in the same time. I have an Order on you for £192.7—the Amount at the same rate that Copies out of the Secretaries Office are charged at which was all my demand to prevent any Suspicion of my undertaking it to make a Jobb of it. Colo. Burwell & some other Gent. who were present, as well as the Speaker, agreed I might very well have charged double the Sum—As it contains every thing material that I am acquainted with in the whole Course of the Cause whatever happens to me, if any other Lawyer ⟨should be⟩ obliged to finish the Cause, he may if he pleases be as well-acquainted with it as I am. The Speaker said he did not expect to see me in town & therefore left his ⟨papers⟩ as to my Account against the Estate at home but promised to send it to me as soon as he got home. when I receive it I shall wait on you to get a Receipt for the two years Interest I owe on my bond which I should not have failed to have settled before had I not known you would have fallen considerably in my Debt. My wife tenders her Compliments to your Lady to whom please to present those of Dear Sir Your most obedient Servt

J. Mercer

